Don W. * and Sally W. Weaver v. Commissioner. Don W. & Sally W. Weaver v. CommissionerDocket No. 40230.United States Tax Court1953 Tax Ct. Memo LEXIS 17; 12 T.C.M. (CCH) 1421; T.C.M. (RIA) 54001; December 18, 1953*17  Sally W. Weaver, 1518 Elmwood Avenue, Columbus, Ohio, pro se.  John L. Carey, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent determined a deficiency of $60 in petitioners' income tax for the year 1949. The sole matter in dispute is the amount of a deduction to be allowed petitioners as per diem expenses incurred and paid by petitioner Don W. Weaver in the course of his employment as a railroad freight conductor. The petitioner claims a total deduction of $840. The respondent disallowed the sum of $396 and restored this amount to taxable income. Petitioner lived and was domiciled in Columbus, Ohio. His railroad run was from Columbus, Ohio, to Logansport, Indiana, and return. After each one way trip he was required by regulations of the Interstate Commerce Commission to have a rest period of at least eight hours before the return trip. By reason of this fact, petitioner incurred and paid ordinary and necessary business expenses in the amount claimed. He was not reimbursed by the railroad company for such expenses. The evidence reasonably establishes that petitioner actually spent the amount claimed. The respondent is reversed. *18  Decision will be entered for the petitioners.  Footnotes*. Note: In this opinion Don W. Weaver is referred to as petitioner unless otherwise indicated by the context.↩